PER CURIAM.
Missouri inmate Don’e J. White appeals following the district court’s1 adverse grant of summary judgment to certain defendants in his 42 U.S.C. § 1983 action. We find no merit to White’s assertions of fraud. We also find no abuse of discretion in the denial of White’s motions for default judgment, and no abuse of discretion in the dismissal of certain defendants under Federal Rule of Civil Procedure 4(m), although we amend the dismissal of the John Doe correctional officers to be without prejudice. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny White’s pending motions.

. The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri.